DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an application controller configured to: read, publish” in claim 8. “the application controller configured to: publish” in claims 11 and 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the new VNF" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites limitations of “an application controller configured to: read, publish, control” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The specification is devoid of adequate structure to perform the claimed functions. The use of the term “the application controller” does not describe a particular structure for performing the functions of “to: read, publish, control”. As would be recognized by those of ordinary skill in the art, the functions of “to: read, publish, control” can be performed in any number of ways in 
Claims 11 and 13 recite limitation of “the application controller configured to: publish, read” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The specification is devoid of adequate structure to perform the claimed functions. The use of the term “the application controller” does not describe a particular structure for performing the functions of “to: publish, read”. As would be recognized by those of ordinary skill in the art, the functions of “to: publish, read” can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed functions. Therefore, claims 11 and 13 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In addition, claims 11 and 13 are the dependent claim of rejected independent claim 8 and does not cure the 112(b) deficiency of claim 8.
The dependent claims 9-10, 12, and 14 have been reviewed and they fail to cure the 112(b) deficiency. Claims 9-10, 12, and 14 fail to disclose the corresponding structure for “the application controller”. Therefore, claims 9-10, 12, and 14 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because they do not cure the 112(b) deficiency and they are dependent claims of rejected independent claim 11.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8-14 are rejected under 112(a) because the specification is devoid of adequate structure for “the application controller” to perform the claimed functions. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. See the 112(b) rejection, set forth above, for more details.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10826798. Although the claims at issue are not identical, they are not patentably distinct from each other because claims . 
For example: 
Claims 1 and 4 of U.S. Patent No. 10826798 teaches claim 1 of the instant application.
Regarding claim 1, Claim 1 of U.S. Patent No. 10826798 teaches a method, comprising: 
reading, from a data bus by a network functions virtualization (NFV) system, Virtual Network Function (VNF) parameters published to the data bus by a VNF; (Claim 1: reading, from a data bus by a network functions virtualization (NFV) system, Virtual Network Function (VNF) parameters published to the data bus by a new VNF)
publishing, by the NFV system to the data bus based on the VNF parameters, instructions to a plurality of NFV components of the NFV system defining which VNF capabilities of the VNF are to be at least one of managed, controlled, or monitored by which of the plurality of NFV components, (Claim 1: publishing, by the NFV system to the data bus based on the VNF parameters, instructions to multiple NFV components of the NFV system defining which VNF capabilities of the new VNF are to be managed, controlled, or monitored by which of the multiple NFV components)
at least one of controlling, managing, or monitoring the VNF, by the plurality of NFV components, based on the published instructions. (Claim 1: controlling, managing, or monitoring the new VNF, by the multiple NFV components of the NFV system, based on the published instructions)
Claim 1 of U.S. Patent No. 10826798 does not explicitly disclose wherein the plurality of NFV components include a Management and Orchestration (MANO) component, a generic Virtual Network Function Manager (gVNFM), and a Data Collection, Analytics, and Events (DCAE) component.
However, Claim 4 of U.S. Patent No. 10826798 teaches wherein the plurality of NFV components include a Management and Orchestration (MANO) component, a generic Virtual wherein the plurality of NFV components comprise a Management and Orchestration (MANO) component, a generic Virtual Network Function Manager (gVNFM), and a Data Collection, Analytics, and Events (DCAE) component)

Similar rationales apply to claims 8 and 15 of the instant application. Claims 9 and 11 of U.S. Patent No. 10826798 teach claim 8 of the instant application. Claims 16 and 4 of U.S. Patent No. 10826798 teach claim 15 of the instant application.

Claim 2 of U.S. Patent No. 10826798 teaches claim 2 of the instant application. Claim 1 of U.S. Patent No. 10826798 teaches claim 3 of the instant application. Claim 8 of U.S. Patent No. 10826798 teaches claim 4 of the instant application. Claim 7 of U.S. Patent No. 10826798 teaches claim 6 of the instant application. Claim 1 of U.S. Patent No. 10826798 teaches claim 7 of the instant application.
Claim 10 of U.S. Patent No. 10826798 teaches claim 9 of the instant application. Claim 9 of U.S. Patent No. 10826798 teaches claim 10 of the instant application. Claim 15 of U.S. Patent No. 10826798 teaches claim 11 of the instant application. Claim 14 of U.S. Patent No. 10826798 teaches claim 13 of the instant application. Claim 9 of U.S. Patent No. 10826798 teaches claim 14 of the instant application.
Claim 17 of U.S. Patent No. 10826798 teaches claim 16 of the instant application. Claim 16 of U.S. Patent No. 10826798 teaches claim 17 of the instant application. Claim 8 of U.S. Patent No. 10826798 teaches claim 18 of the instant application. Claim 7 of U.S. Patent No. 10826798 teaches claim 20 of the instant application.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 4 of U.S. Patent No. 10826798 in view of Rajagopal (US 20160381150 A1).
 	Regarding claim 5, Claims 1 and 4 of U.S. Patent No. 10826798 teach the system of claim 1.
Claims 1 and 4 of U.S. Patent No. 10826798 do not explicitly disclose wherein the at least one of controlling, managing, or monitoring the VNF includes at least one of controlling, managing, or monitoring the new VNF through usage of the data bus.
However, Rajagopal teaches wherein the at least one of controlling, managing, or monitoring the VNF includes at least one of controlling, managing, or monitoring the new VNF through usage of the data bus. ([0024]:  The hardware-trust boundary crossing comprises a hardware-trust data bus that strictly controls software and data access to NFVI subsystem 204 and NFVO 222. [0035]: NFVO 222 transfers VNF instructions for the NS to trusted VNFM 241. The VNF instructions indicate NS service parameters, VNF 202 templates and descriptors, and NFVI resource requirements for the NS and VNFs 202.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 1 and 4 of U.S. Patent No. 10826798 to include above limitation. One would have been motivated to do so because unfortunately, the NFVIs do not effectively integrate general-purpose NFVI systems with hardware-trusted NFVI systems. Moreover, the general-purpose NFVI systems and the hardware-trusted NFVI systems do not efficiently share VNFs. Unfortunately, NFV MANO systems do not efficiently share VNFs across the hardware-trust boundaries in the NFVIs. It is desirable for a NFV MANO system exchanges hardware trust data with a hardware-trusted subsystem in the NFVI to maintain hardware trust with the NFVI subsystem. As taught by Rajagopal, [0004]-[0005].
.

Allowable Subject Matter
Claims 1-20 would be allowable if applicant overcomes the 112(b), 112(a) rejections and the double patenting rejection(s).
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the field, such as Rajagopal (US 20160381150 A1) teaches NFV MANO system exchanges hardware trust data with a hardware-trusted subsystem in the NFVI to maintain hardware trust with the NFVI subsystem; the hardware-trust boundary crossing comprises a hardware-trust data bus that strictly controls software and data access to NFVI subsystem and NFVO.
Xia (WO 2016179603 A1) teaches a method for dynamically configuring virtual network function (VNF) parameters is provided. The method receiving a VNF descriptor (VNFD) associated with a VNF or VNF instance at a management entity. The VNFD lists a set of parameters describing characteristics (e.g. capabilities) of the VNF or VNF instance.
Buckley (ONAP Amsterdam release further automated virtualization trend) teaches ONAP provides a platform for real-time, policy-driven orchestration and automation of physical and virtual network functions that will enable software, network, IT and cloud providers and 
Marquardt (US 10042662 B1) teaches Network Function Virtualization (NFV) server system to validate NFV parameters for data communication devices. NFV server system comprises NFV server system transceivers. System transceivers comprise communication components, such as ports, bus interfaces, signal processors, memory, software, and the like.
However, the prior art of record fail to explicitly teach or disclose “publishing, by the NFV system to the data bus based on the VNF parameters, instructions to a plurality of NFV components of the NFV system defining which VNF capabilities of the VNF are to be at least one of managed, controlled, or monitored by which of the plurality of NFV components, wherein the plurality of NFV components include a Management and Orchestration (MANO) component, a generic Virtual Network Function Manager (gVNFM), and a Data Collection, Analytics, and Events (DCAE) component”, in the specific manner and combinations recited in independent claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455